Slip Op. 02-108

        UNITED STATES COURT OF INTERNATIONAL TRADE
____________________________________
                                      :
CORUS GROUP PLC, CORUS UK Ltd.,       :
CORUS STAAL BV, CORUS                 :
PACKAGING PLUS NORWAY AS,             :
CORUS STEEL USA INC., and             :
CORUS AMERICA INC.,                   :
                                      :
               Plaintiffs,            :
                                      :
               v.                     :
                                      :
George W. BUSH, President of the      :
United States, Robert C. BONNER,      :
Commissioner, United States Customs   :
Service, and THE UNITED STATES        :
INTERNATIONAL TRADE                   :
COMMISSION,                           :
                                      :        Court No. 02-00253
               Defendants,            :
                                      :
                       and            :
                                      :
WEIRTON STEEL CORP.,                  :
                                      :
               Defendant-Intervenor,. :
                                      :
                       and            :
                                      :
BETHLEHEM STEEL CORP.,                :
NATIONAL STEEL CORP, and              :
UNITED STATES STEEL CORP.             :
                                      :
               Defendant-Intervenors. :
____________________________________:


[Summary judgment for defendants.]
Case No. 02-00253                                                                             Page 2


                                                                    Dated: September 5th, 2002

      Steptoe & Johnson LLP (Richard O. Cunningham, Peter Lichtenbaum, and Arun
Venkataraman) for plaintiffs.

       Robert D. McCallum, Jr., Assistant Attorney General, David M. Cohen, Director, Lucius
B. Lau, Assistant Director, Commercial Litigation Branch, Civil Division, United States
Department of Justice, for defendants George W. Bush, President of the United States, and
Robert C. Bonner, Commissioner, United States Customs Service.

        Lyn M. Schlitt, General Counsel, James M. Lyons, Deputy General Counsel, United
States International Trade Commission (Mary Elizabeth Jones and Mark B. Rees), for defendant
United States International Trade Commission.

      Schagrin and Associates (Roger B. Schagrin) for defendant-intervenor Weirton Steel
Corporation.

      Skadden, Arps, Slate, Meagher, & Flom LLP (Robert E. Lighthizer, John J. Mangan,
James C. Hecht) for defendant-intervenors Bethlehem Steel Corporation, National Steel
Corporation, and United States Steel Corporation.



                                          JUDGMENT

       The sole issue remaining for decision in this matter is whether International Trade

Commissioner Devaney’s vote resulting in imposition of duties on certain steel products,

pursuant to § 201 et. seq. of the Trade Act of 1974, was a valid vote. The court heard oral

argument on this matter in conjunction with plaintiffs’ preliminary injunction motion, which

motion was denied in Corus Group PLC v. United States, No. 02-00253, Slip Op. 02-87 (Ct. Int’l

Trade Aug. 9, 2002). In that opinion, the court also denied the ITC’s motion to dismiss for lack

of jurisdiction, id. at 5, and finally determined that the ITC’s method of counting votes was

proper. Id. at 10. The court has considered argument and briefing on the remaining issue and

concludes that Commissioner Devaney’s vote was valid as he was appointed by the President
Case No. 02-00253                                                                            Page 3

pursuant to the Recess Appointment Clause of the Constitution, U.S. Const. art. III, § 2, cl. 3, to

fill a vacancy on the ITC.

       The court also concludes that it cannot express its reasoning on this issue better than it

was expressed in Nippon Steel Corp. v. United States, No. 01-00103, Slip Op. 02-100 (Ct. Int’l

Trade Aug. 30, 2002) and hereby adopts the reasoning of that opinion as its own.

       Thus, based upon the opinions previously issued in this matter and in Nippon, defendants

are granted summary judgment. Judgment is hereby entered in favor of defendants.




                                                             ________________________

                                                                     Jane A. Restani
                                                                          Judge


Dated: New York, New York.

       This 5th day of September, 2002.